Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Office Action mailed 10/18/2021, Examiner indicated the subject matter of the claimed invention allowable over the prior art of the record. Examiner also issued 112(b) rejections directed towards indefiniteness issues, as well as claim interpretations required by 112(f) invocations. Applicant sufficiently amended the claims in the submission dated 12/7/2021 to overcome the outstanding 112(b) rejections, now withdrawn herein. Examiner notes that the claim interpretations were acknowledged in the response filed 12/7/2021 and that the amendments do not provide sufficient structure to render the interpretations moot. The interpretations given in the office action of 10/18/2021 are maintained, noting that the previous interpretation applied to the “cutting fork lifting mechanism” is now applied to the “lifting scissors mechanism”. 

Regarding the claimed invention’s subject matter considered allowable over the prior art of the record, Examiner submits the following statement, also included in the Non-Final Office Action mailed on 10/18/2021:
Watkin (US 5730646) discloses a blast unit (4) consisting of a blast wheel (6), a pivoting angle adjustment mechanism (Col. 6, lines 21-32), a suspended support structure (see Figure 13), a traction drive (122), as well as winch (Col. 4, lines 33-43).  a cleaning and spraying mechanism, the specific structural limitations of the cleaning and spraying mechanism comprising a cleaning nozzle and a spraying nozzle mounted on the first vertical plate are not suggested by the prior art. The blast unit, which is suggested as being substituted for a scrubbing brush or paint nozzle, is indirectly supported by the cross member (52) via a pulley system (68/70, 72/74) mounted on the fluid cylinder (66), wherein the fluid cylinder (66) is mounted to the cross member (52). 
Furthermore, in order to teach the claimed invention, one must contemplate incorporating a spring reaction force regulation mechanism in the hanging basket, which is neither taught nor suggested. Watkin contemplates an alternative embodiment which uses a biasing means to adjust the height of posts (168) to adjust pressure between seal (18) and surface (160), however these biasing means are contemplated as a hydraulic mechanism or a pneumatic cylinder (Col. 8, lines 55-64). This additional modification of a spring regulation mechanism may include a hydraulic or pneumatic cylinder configuration, but the limitations reciting a rigid rod connected to springs arranged on the third vertical plate after penetrating through the third vertical plate vertically, changing the lengths of the springs and the change of an included angle between the springs and the rigid rod in order to provide a balanced mechanism are not taught. Furthermore, the contemplated hydraulic or pneumatic adjustment mechanisms are incorporated when in a configuration located on the ground or dry dock, i.e. not the claimed hanging, thereby eliminating the need for cabled (92). In order to meet the claimed invention, extensive modification of an already combined 
For the reasons stated above, Examiner has found the claimed invention in condition for allowance, issued herein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723